Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	DETAILED ACTION
The following Non-Final office action on the merits is in response to the application filed on 04/19/20219. Claims 1-21 are pending.
	 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means for,” but are nonetheless being interpreted under 35 U.S.C. 112(f), sixth paragraph, because the claim limitation(s) uses means for that is coupled with functional language without reciting sufficient structure to perform the recited function and the means for is not preceded by a structural modifier.  Such claim limitation(s) are: 
At least one processing unit; at least one communication link connected to the Internet; Means for in claims 1-7 & 21
Claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

(1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f), sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f), sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 1-7 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Specifically, the citations of a “processing unit…” and “Means for…” in claims 1-7 and 21, the recited limitations do not include any structure. The metes and bounds of this claim are unclear.

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  

Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis is based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for online e-commerce and networking system creating large online communities through user incentives
[Step-2A] The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One

said processing unit, responsive to instructions from said … for 
a) transforming scattered business application processing capabilities of organizations into centralized processing capabilities for Internet users, and configured to execute at least one of: 
	means for providing an account associated with a user to access external web applications through single-sign-on (SSO) technologies from … without logging into said external web applications, wherein said external websites include but not limited to online banking, investment, payroll, expense, loan, administration, office applications, and the like; 
	means for automatically transferring financial data of said user stored in databases associated with said external web applications and business systems into said account associated with said user …; 
	means for said online expense application … to automatically interface with external participating point of sale (POS) systems of entities in real-time to automatically obtain e-receipts residing in said external point of sale systems via real- time interface scripts; 
	means for said account associated with said user to authorize an accountant to log on … to obtain said user's centralized financial data for tax preparation; 
	means for automatically transferring said user's centralized financial data gathered on … to said user's accounting firm for tax preparation; and  
	533334391.1 4/18/2019means for said online expense application of … with said external …of participating physical stores in real-time to automatically process digital money 
	said processing unit, responsive to instructions from … for 
b) integrating entity processes to meet various entities' operational needs, and configured to execute at least one of: 
	means for automatically connecting … with said … through SSO, real-time or scheduled interface technologies, wherein an account associated with an entity is configured to access external …  through SSO without logging into said external computer applications; 
	means for said account associated with said entity to conduct POS activities through said online expense application of said …, wherein said entity is an organization or an individual selling thing; 
	means for said account associated with said entity to create e-logs with accountability digital signoffs, wherein said e-logs include but not limited to training attendant rosters, passenger pick-up logs… operation daily checklists, security event weekly review logs, general ledger reconciliation logs, ATM daily balancing logs, and the like; 
	means for said account associated with said entity to centrally manage e-savers, e- contracts/agreements to replace manual processes of collecting and reconciling physical e-savers, and of physically signing contracts/agreements; and 


The claimed method/system/machine simply describes series of steps for online e-commerce and networking system creating large online communities through user incentives. 
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting servers/processor, devices and computer network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using service computer system/ servers/processors, devices and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. 
[Step-2B] 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea, and the claim is not patent eligible. The analysis above applies to all statutory categories of invention including independent claims 8, and 15.  

These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under same rationale. 	

Accordingly, the dependent claims 2-7, 9-14 and 16-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
McCallister (US 2008/0228715 .A1) discloses Method for Distributed Information Retrieval and Processing.
Takeimoto et al (US 2002/0063889 A1) discloses Printing System, Image capturing Apparatus…processing Method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information 
          

      /HATEM M ALI/
Examiner, Art Unit 3691



/HANI M KAZIMI/Primary Examiner, Art Unit 3691